     Case 3:19-cv-02007-BAS-KSC Document 164 Filed 06/17/21 PageID.2589 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     TGG MANAGEMENT COMPANY,                         Case No.: 19cv2007-BAS(KSC)
       INC. (DBA TGG ACCOUNTING),
12
                                  Plaintiff,           ORDER RE JOINT MOTION FOR
13                                                     DETERMINATION OF DISCOVERY
       v.                                              DISPUTE RE DISCOVERY
14
                                                       RESPONSES BY JOHN PETRAGLIA
       JOHN PETRAGLIA; MEGAN ZERBA;
15                                                     AND MEGAN ZERBA
       SAYVA SOLUTIONS, INC.; et al.,
16                               Defendants.           [Doc. No. 146.]
17
18
19
20          Before the Court is a Joint Motion for Determination of Discovery Dispute filed by
21    plaintiff TGG Management Company, Inc. (“TGG”) and individual defendants John
22    Petraglia and Megan Zerba. [Doc. No. 146.] In the Joint Motion, TGG contends that
23    Mr. Petraglia and Ms. Zerba have not provided satisfactory responses to special
24    interrogatories and document requests and have not performed a thorough search of all
25    possible places where responsive documents and information could be located. TGG
26    wants the Court to order these defendants to search all sources; produce any additional
27    responsive documents; and provide TGG with a declaration setting forth a complete list
28    of search terms used as well as all locations searched. [Doc. No. 146, at p. 3.]

                                                   1
                                                                                  19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 164 Filed 06/17/21 PageID.2590 Page 2 of 5



 1          For the reasons outlined more fully below, the Court finds that TGG’s request for
 2    an order compelling Mr. Petraglia and Ms. Zerba to provide further responses to TGG’s
 3    discovery requests must be GRANTED. [Doc. No. 146.]
 4                                            Background
 5          Plaintiff provides accounting and business advisory services for business clients
 6    and has developed an accounting and finance system referred to as “The TGG Way.”
 7    The Complaint alleges that plaintiff discovered through forensic analysis that its former
 8    employees, Mr. Petraglia and Ms. Zerba, misappropriated trade secrets by copying
 9    plaintiff’s proprietary information and trade secrets before they left their employment
10    with plaintiff. These employees then went to work for defendant Sayva Solutions, Inc.
11    (“Sayva”), an alleged competitor of plaintiff, and allegedly used plaintiff’s confidential
12    and proprietary information to build an accounting division by improperly soliciting
13    plaintiff’s clients. [Doc. No. 114, at pp. 1-2.]
14                                             Discussion
15          As background, Sayva retained a third-party vendor, iDiscovery Solutions (“iDS”),
16    in November 2019 to conduct a forensics investigation. The purpose of this investigation
17    was to “identify, preserve, and remediate all [of plaintiff’s] documents copied by
18    [defendants Petraglia and Zerba] . . . that reside on any computer, device, or server used
19    by [defendant Sayva] and its employees.” [Doc. No. 44, at p. 6.] Sayva’s plan was to
20    have iDS isolate and remove any such documents from its computer system and have
21    them preserved for this litigation. [Doc. No. 44, at pp. 4-14.]
22          During the meet and confer process on the current dispute, TGG was advised that
23    as part of the investigation by iDS, TGG documents were removed by iDS from
24    Mr. Petraglia’s work and personal devices and stored for purposes of this litigation.
25    [Doc. No. 146, at p. 2; Doc. No. 146-1, at p. 2.] Mr. Small, counsel for Mr. Petraglia and
26    Ms. Zerba, agreed to investigate the location of documents removed from Mr. Petraglia’s
27    devices, produce them, and provide TGG with amended responses. Thereafter,
28    Mr. Petraglia and Ms. Zerba provided TGG with revised responses and produced

                                                     2
                                                                                  19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 164 Filed 06/17/21 PageID.2591 Page 3 of 5



 1    responsive documents, but TGG does not believe these defendants have done enough to
 2    ensure that all responsive documents have been produced. [Doc. No. 146, at p. 2.]
 3          TGG offers three reasons why it believes responses to document requests by
 4    Mr. Petraglia and Ms. Zerba are still not adequate and why it believes that Mr. Petraglia
 5    and Ms. Zerba have not performed a thorough search of all places where responsive
 6    documents and information could be located. First, these defendants did not produce any
 7    text messages, and TGG is in possession of text messages from third parties that would
 8    be responsive to TGG’s discovery requests. [Doc. No. 146, at p. 4.] According to TGG,
 9    Mr. Small indicated that iDS removed text messages from Mr. Petraglia’s phone, and, if
10    that is the case, TGG contends Mr. Petraglia should be able to coordinate with iDS to
11    produce responsive text messages. [Doc. No. 146, at p. 4.]
12          Second, TGG has copies of several emails sent by Mr. Petraglia and Ms. Zerba
13    from their TGG e-mail accounts to Mr. Petraglia’s personal account that “were never
14    produced.” [Doc. No. 146, at p. 4.] According to TGG, its trade secrets were attached to
15    these e-mails. [Doc. No. 146, at p. 4.]
16          Third, defendant Sayva produced an email between two of its executives, and the
17    content of this e-mail indicates Mr. Petraglia “gave to ‘Chollada,’ a former Sayva
18    employee, ‘some stuff to use for Sayva accounting, including TGG’s 13-month cash
19    flow.’” [Doc. No. 146, at p. 4.] Based on the content of this e-mail between two Sayva
20    executives, TGG believes there must be another e-mail from Mr. Petraglia to “Chollada”
21    with TGG’s documents attached. However, TGG reports that no such document was
22    produced even though it would be responsive to Document Request No. 2. [Doc. No.
23    146, at pp. 4-5.]
24          In the Joint Motion, Mr. Petraglia and Ms. Zerba do not directly or specifically
25    address TGG’s reasons for believing their responses are inadequate or incomplete.
26    Rather, they submitted a supporting Declaration by their counsel, Mr. Small, which is
27    somewhat informative but ambiguous. According to Mr. Small, TGG provided him with
28    a list of search terms and the locations to be searched, and Mr. Small communicated

                                                   3
                                                                                 19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 164 Filed 06/17/21 PageID.2592 Page 4 of 5



 1    those to Mr. Petraglia and Ms. Zerba. Mr. Petraglia and Ms. Zerba then provided TGG
 2    with verified responses to each document request. [Doc. No. 146-2, at pp. 2-3.]
 3          On the other hand, Mr. Small’s Declaration states that the responses indicate
 4    Mr. Petraglia and Ms. Zerba do not have possession, custody, or control of potentially
 5    responsive documents and information that were removed from devices as part of the iDS
 6    forensics examination. Curiously, however, Mr. Small’s Declaration indicates
 7    Ms. Petraglia and Ms. Zerba were able to access “emails that were remediated [by iDS]
 8    from Petraglia’s personal email, which were provided to Petraglia’s counsel.” [Doc. No.
 9    146-2, at p. 2.] This limited set of documents was then searched, and responsive
10    documents were previously produced to TGG. [Doc. No. 146-2, at p. 2.]
11          Mr. Small’s Declaration appears evasive, because it does not address the
12    information presented by TGG suggesting it is possible some responsive documents and
13    information have not been produced by Mr. Petraglia and Ms. Zerba. The Court is aware
14    that Sayva is the party that retained iDS and took responsibility for having TGG’s
15    documents and information removed from its own system and devices and from
16    individual devices belonging to Mr. Petragalia and Ms. Zerba. However, the Court is
17    also aware that the documents and information were preserved and maintained by iDS for
18    purposes of this litigation. In the Court’s view, this does not mean that the defendants no
19    longer have possession, custody, or control over the documents and information and can
20    avoid responding fully to discovery requests. In other words, there does not appear to be
21    any reason why Mr. Small, as counsel for Ms. Petraglia and Ms. Zerba, could not
22    coordinate with iDS to respond to the information presented by TGG which suggests
23    some responsive documents and information may not have been produced. Therefore,
24    the Court finds that TGG’s request for an order requiring Mr. Petraglia and Ms. Zerba to
25    clarify their responses to TGG’s document requests must be GRANTED.
26    ///
27    ///
28    ///

                                                   4
                                                                                 19cv2007-BAS(KSC)
     Case 3:19-cv-02007-BAS-KSC Document 164 Filed 06/17/21 PageID.2593 Page 5 of 5



 1                                           Conclusion
 2          Based on the foregoing, IT IS HEREBY ORDERED that TGG’s request for an
 3    order compelling Mr. Petraglia and Ms. Zerba to provide further responses to TGG’s
 4    document requests must be GRANTED. IT IS FURTHER ORDERED that:
 5          1.     To the extent they have not already done so, Mr. Petraglia and Ms. Zerba
 6    must search all sources reasonably likely to contain relevant documents and information
 7    using the search times provided by TGG. If any additional documents or information are
 8    located, they must be produced within ten (10) days of the date this Order is entered.
 9          2.     Within ten (10) days of the date this Order is entered, Mr. Petrgalia and
10    Ms. Zerba must provide TGG with declarations setting forth a complete list of all places
11    they personally searched for responsive documents and information and what search
12    terms were used for the searches.
13          3.     Within ten (10) days of the date this Order is entered, counsel for
14    Mr. Petrgalia and Ms. Zerba must contact iDS and provide TGG with a Declaration
15    addressing the information presented by TGG in the Joint Motion, which suggests it is
16    possible some responsive documents and information have not been produced by
17    Mr. Petraglia and Ms. Zerba.
18          IT IS SO ORDERED.
19    Dated: June 17, 2021
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  19cv2007-BAS(KSC)
